Citation Nr: 0114030	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-01 774	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1969 to December 1971.  Service in Vietnam is 
indicated by the evidence of record. 

This appeal arose from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran duly 
appealed to the Board of Veterans' Appeals (the Board). 


FINDINGS OF FACT

1.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat.

2.  The veteran's account of in-service traumatic stressors 
has not been corroborated by the evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will review the 
law, VA regulations and other authority which may be relevant 
to this case; describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.
Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (2000); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection - PTSD

On order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d); see Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. 
App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993). 



Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In Zarycki, supra, it was held that under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) and (f), the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  It has also been observed that 
the determination as to whether the veteran "engaged in 
combat with the enemy" is made by considering military 
citations that expressly denote as much and/or other service 
department or lay evidence that is credible.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute is ascertained when viewed in 
the context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran.  A non- 
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."   See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  Conversely, a combat veteran's 
claim cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element. By "clear and convincing" is meant 
that there is a "reasonable certainty of the truth of the 
fact in controversy."  See Vanerson v. West, 12 Vet. App. 
254 (1999).

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in- 
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Duty to notify/assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A)

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

As noted in the Introduction, the veteran served in Vietnam. 
His military occupational specialty was teletype repairman.  
He did not receive any awards or decorations indicative of 
combat status.

The veteran completed a PTSD questionnaire in June 1998.  He 
described stressors which included the his being rocketed on 
arrival in Vietnam; the bombing of a theater while he was 
watching a movie; and an incident of racially-motivated 
violence.  The veteran did not supply specifics as to dates, 
places and persons involved.

In the August 1998 rating decision which forms the basis of 
this appeal, the RO denied the claim because there was no 
confirmed diagnosis of PTSD.

In September 1999, the veteran, through his representative, 
submitted 72 pages of medical evidence from a Vet Center, 
which included further descriptions by him of stressful 
events, without specific detail, as well as assessments of 
PTSD.  

In the October 1999 Statement of the Case, the RO continued 
to deny the veteran's claim of entitlement to service 
connection for PTSD.  Although the RO acknowledged a 
diagnosis of PTSD, it concluded that the veteran was not a 
combat veteran and that there was no credible supporting 
evidence of the veteran's claimed stressors actually 
occurred.

In February 2000, the RO requested the veteran to provide 
more specific information concerning his claim.  The veteran 
did not respond.  His claim was again denied in an April 2000 
Supplemental Statement of the Case.  The RO again noted that 
there was an absence of evidence of a verified stressor.  The 
RO concluded that the preponderance of the evidence was 
against the veteran's claim.

In January 2001, the veteran, through his representative, 
submitted additional medical evidence, without waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2000).  Included was 
an October 2000 mental health assessment.  The veteran 
presented complaining of anxiety and depression.  He reported 
flashbacks and dreams of Vietnam.  He described other 
symptoms, including difficulty sleeping at times, 
irritability, difficulty concentrating, hypervigilance and 
exaggerated startle response.  He reported being in combat in 
Vietnam and reported "a significant number of traumatic 
combat experiences" which were not described in any detail 
because the examiner was concerned about "re-traumatizing" 
the veteran.  Diagnoses included PTSD, "combat-related". 

Analysis

Preliminary matters

As discussed above, VA has a duty to notify a claimant of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) [to be codified as 
amended at 38 U.S.C. § 5103].  The factual background section 
above makes it clear that the veteran has been advised on 
numerous occasions of the type of evidence that would best 
serve to support his claim for benefits, including in the 
RO's February 2000 development letter to the veteran, the 
Statement of the Case and the Supplemental Statement of the 
Case.  Thus, the Board finds that VA has satisfied its duty 
to advise the veteran of the type of information and evidence 
needed to substantiate his claim.

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  The record 
reflects that the veteran and his representative have been 
accorded a full opportunity to provide evidence and argument 
in support of her claim.  The veteran and his representative 
have not pointed to any additional evidence which is 
available, which has not been obtained and which would be 
pertinent to the issue on appeal.  

As noted above, the veteran submitted additional evidence 
without waiver of RO consideration in January 2001.  
Generally, any pertinent evidence submitted by the veteran or 
his representative which is accepted by the Board must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived.  38 C.F.R. § 
20.1304(c) (2000).  In this case, the evidence is not 
pertinent to the veteran's claim.  Although there is now 
another diagnosis of PTSD of record, the basis for the RO's 
denial of the veteran's claim was a lack of verified 
stressors.  The additional evidence submitted in January 2001 
does not include specific stressor descriptions; indeed, this 
matter was carefully avoided in the report of the psychiatric 
interview.  Accordingly, in the absence of specific stressor 
information provided by the veteran the additionally 
submitted evidence is not pertinent to his claim and the case 
does not have to be returned to the RO for additional 
development and adjudication under 38 C.F.R. § 20.1304.

The Board has considered whether a remand for another VA 
psychiatric examination is warranted in order to obtain an 
opinion as to whether the veteran has PTSD as a result of 
service.  As discussed immediately above, there is a very 
recent November 2000 VA mental status examination of record.  
Although not a VA compensation and pension examination, it 
clearly suffices for rating purposes.  See 38 C.F.R. 
§ 3.326(b) (2000).  Moreover, as will be explained in detail 
below, the Board has determined that a denial is warranted 
because there is no evidence of combat status and no credible 
supporting evidence that any in-service stressor actually 
occurred.  Therefore, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, credible evidence of an in-service stressor.  Without 
credible supporting evidence of an in-service stressor, any 
diagnosis of PTSD based upon such a stressor would be of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [holding that a diagnosis "can be no better than the 
facts alleged by the appellant"].  Thus, even if the veteran 
was provided with another psychiatric examination in order to 
determine whether he has PTSD as a result of his alleged in-
service stressors, under the circumstances presented in this 
case there would remain no reasonable possibility that such 
assistance would aid in substantiating the claim.  For this 
reason, the Board finds that a remand in order to obtain a VA 
psychiatric examination is not warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

In short, the Board finds that all relevant evidence which is 
available has been obtained by the RO to the extent possible; 
consequently, there is no further duty to assist the veteran.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [to be codified 
at 38 U.S.C.A. § 5103A].

The Board has noted that the April 2000 Supplemental 
Statement of the Case contains language which appears to 
indicate that the veteran's claim was denied on the basis 
that it was not well grounded.  The VCAA has eliminated the 
concept of well grounded claims.  The Board has therefore 
considered whether a remand for readjudication is necessary.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  However, it appears 
that the RO ultimately decided the claim based upon its 
weighing the evidence and finding that a preponderance of the 
evidence was against the claim, which is the correct current 
applicable standard.  Accordingly, a remand for 
readjudication is not warranted. 


Discussion

As noted by the Board above, there are diagnoses of PTSD of 
record.  The primary questions which must be resolved in this 
decision, therefore, are whether the veteran is a combat 
veteran and, if not whether he sustained a qualifying 
stressor within the requirements of 38 C.F.R. § 3.304(f).  
Without combat status or corroboration of a qualifying 
stressor, the question of the validity of a diagnosis of PTSD 
is irrelevant.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  

(i.)  Combat status

Applying the directives of the Zarycki decision, which have 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  Although the veteran 
served in Vietnam, his military personnel and medical records 
do not indicate that he participated in combat.  The veteran 
is not in receipt of decorations or awards suggestive of 
combat status.  Although he was awarded the National Defense 
Service Medal, such was awarded to all personnel for 
honorable active service for any period between June 27, 1950 
and July 27, 1954, or between January 1, 1961 and August 14, 
1974.  See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  The 
Vietnam Service Medal awarded to the appellant was also 
awarded to all members of the Armed Forces of the United 
States serving at any time between July 4, 1965, and March 
28, 1973, in Thailand, Laos, or Cambodia or the airspace 
thereover in direct support of operations in Vietnam.  Id. at 
6-1.  Similarly, a Republic of Vietnam Campaign Medal was 
awarded to all service personnel within the cited theater, 
and it is not determinative of combat participation.  See 
Army Regulation 672-5-1, 28.  


The veteran's service personnel records indicate that he did 
not have a combat-related military occupational specialty, 
and he did not serve in a position while in Vietnam where he 
would have expected to have been exposed to combat.  The 
veteran was trained as teletype operator.  Although the 
veteran has related that he was in a theater which was 
bombed, there is no evidence to support any finding that the 
veteran was ever exposed to combat as a result of his duties.  
Most of the veteran's reported stressors did not involve 
enemy action, but appear to have been the result of racial 
tensions among United States service personnel.  The veteran 
reported that the theater bombing was thought to be the work 
of "Arvins" [i.e. South Vietnamese troops].  

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994) [all for 
the general proposition that service department findings 
relative to an individual's service are "binding on the VA 
for the purposes of establishing service in the U.S. Armed 
Forces"].  In this matter, there is no reason to question the 
appellant's military service records as to their accuracy.  
Sarmiento v. Brown, 7 Vet. App. 80, 82-83 (1994).  These 
records  indicate that the appellant served as a teletype 
repairman in Vietnam, and that he did not participate in or 
was exposed to any combat related activity.  

In summary, the Board finds that the preponderance of the 
evidence of record does not indicate that the veteran served 
in combat in Vietnam.  See VAOPGCPREC 12-99, (October 18, 
1999) [holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis].

(ii.)  Stressors

As is alluded to above, if the claimed stressor is not 
combat-related, "the veteran's lay testimony regarding in-
service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
'credible evidence'," Doran v. Brown, 6 Vet. App. 283, 289 
(1994); see also Kessel, supra.

Despite the efforts of the RO to obtain specific information 
from the veteran, there has been obtained no credible 
evidence to substantiate the veteran's claimed stressors.  
There is no corroboration of any of the veteran's stressors, 
largely because the veteran has not provided VA with 
sufficient detail to attempt to corroborate these claimed 
stressors.

The Board wishes to point out that, although VA is required 
by statute and by case law to assist appellants in developing 
well-grounded claims, "The duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The factual background of this case makes it clear 
that the veteran has been vague when describing his 
stressors.  He has failed to provide a reasonable description 
of the dates, places and persons surrounding these events.  
When, as here, a claimant fails to provide needed 
information, VA is powerless to assist him.

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, credible evidence of an in-service stressor.  See 38 
C.F.R. 3.304(f).  Furthermore, the Board notes that the 
veteran's diagnoses of PTSD are based upon the veteran's 
unsubstantiated and uncorroborated accounts.  Accordingly, 
the Board finds that such diagnoses are not probative.  See 
Swann, 5 Vet. App. at 233.  Specifically, the recently 
submitted November 2000 diagnosis of PTSD, "combat related", 
was based on the veteran's statement that he was in combat 
rather than on any objective evidence to that effect.   See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].  See also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).  

Therefore, because there is no credible supporting evidence 
of an in-stressor, and because the diagnoses of PTSD of 
record are of no probative value, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

